IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Darrell J. Miller,                  :
                     Petitioner     :
                                    : No. 2282 C.D. 2014
             v.                     :
                                    :
Unemployment Compensation           :
Board of Review,                    :
                 Respondent         :


                                  ORDER


             AND NOW, this 23rd day of December, 2015, it is ORDERED that
the above-captioned opinion filed October 9, 2015, shall be designated OPINION
rather than MEMORANDUM OPINION, and it shall be reported.



                                    ________________________________
                                    PATRICIA A. McCULLOUGH, Judge